 Case 17-20316        Doc 192       Filed 11/02/18 Entered 11/02/18 10:38:56             Desc Main
                                     Document     Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


In re:
                                                  Chapter 11
Kittery Point Partners, LLC,                      Case No. 17-20316

                           Debtor


                             ORDER SUSPENDING PROCEEDINGS

         For the reasons set forth on the record of the hearing held on November 1, 2018, all

further proceedings in this chapter 11 case and in the related adversary proceeding (Adv. No. 17-

2065) are hereby suspended under 11 U.S.C. § 305(a)(1) pending further order of this Court.

This suspension of proceedings is intended to facilitate resolution of the civil action titled Kittery

Point Partners, LLC v. Bayview Loan Servicing, LLC (CV-11-0177) pending in the Maine

Superior Court (the “State Court Action”). Entry of a final judgment by the Maine Superior

Court as to all claims raised in the State Court Action would assist this Court in the

administration of this chapter 11 case. After the entry of a final judgment, this Court will look to

Maine law to determine the preclusive effect of that judgment, see McGarry v. Chew (In re

Chew), 496 F.3d 11, 17 n.10 (1st Cir. 2007), adjudicate the amount of Bayview’s claim against

the debtor, if any, as of the date of the debtor’s chapter 11 petition, and decide whether the

debtor’s proposed treatment of that claim in a chapter 11 plan satisfies the requirements of 11

U.S.C. § 1129. In the interests of efficiency and judicial economy, the entry of a final judgment

by the Maine Superior Court should precede each of these determinations.

         The debtor is ordered to deliver a copy of this order to the Maine Superior Court in

connection with the state court action on or before November 6, 2018. While the suspension

remains in effect, the debtor and Bayview are ordered to file periodic status reports with this
 Case 17-20316         Doc 192    Filed 11/02/18 Entered 11/02/18 10:38:56            Desc Main
                                   Document     Page 2 of 2


Court as to the progress of the State Court Action, with the first report due on or before January

31, 2019, and each subsequent report being due at three-month intervals. If the parties are

unable to agree on a joint report, they may file separate reports. The periodic status reports must

not exceed three pages in length, exclusive of any attachments.

       Notwithstanding the suspension of proceedings, the Court will rule on the Debtor’s

Application for Fourth Interim Award of Professional Fees to Marcus Clegg [Dkt. No. 175] in

the ordinary course.



Dated: November 2, 2018
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine




                                                -2-
